Case 20-03142-KRH             Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45         Desc Main
                                       Document     Page 1 of 26



                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

In re:
                                                   Case No.: 19-34574-KRH
         LeClairRyan PLLC,
                                                   Chapter 7
                 Debtor


Lynn L. Tavenner, as Chapter 7 Trustee,

                 Plaintiff,

vs.                                                Adv. Pro. No.: 20-03142-KRH

ULX PARTNERS, LLC and UNITEDLEX
CORPORATION,

                 Defendants.


         STIPULATION BY LYNN L. TAVENNER, AS TRUSTEE, REFLECTING
               AGREED PROTECTIVE ORDER WITH DEFENDANTS

         Plaintiff, Lynn L. Tavenner, solely in her capacity as the Chapter 7 trustee (the “Trustee”

or “Plaintiff”) of the bankruptcy estate of LeClairRyan PLLC (“LeClairRyan” or the

“Debtor”), and Defendants, ULX Partners, LLC (“ULXP”) and UnitedLex Corporation

(“UnitedLex”), hereby stipulate (the “Stipulation”) as follows:




Brittany J. Nelson (VSB No. 81734)
FOLEY & LARDNER LLP
3000 K Street, NW, Suite 600
Washington, DC 20007-5109
(202) 672-5300 (telephone)
bnelson@foley.com

Counsel to Lynn L. Tavenner, Esq.,
Chapter 7 Trustee of Estate of LeClairRyan PLLC
4851-2427-9520
       Case 20-03142-KRH          Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45             Desc Main
                                           Document     Page 2 of 26



                                                BACKGROUND

                 1.    On September 3, 2019, the Debtor filed a voluntary petition under Chapter 11 of

        Title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy

        Court for the Eastern District of Virginia, Richmond Division (the “Bankruptcy Court”).

                 2.    On October 4, 2019, the Debtor’s Bankruptcy Case was converted to a case under

        Chapter 7 of the Bankruptcy Code.

                 3.    Upon conversion, Lynn L. Tavenner was appointed interim trustee and, as no

        trustee having been elected at the meeting of creditors, she continues to serve as Trustee.

                 4.    On October 28, 2020, Plaintiff initiated the above-captioned adversary proceeding

        against ULXP and UnitedLex.

                 5.    The parties have since served and responded to preliminary written discovery.

                 6.    In efforts to further discovery without the risk of disclosing confidential

        information of any party, Plaintiff, ULXP, and UnitedLex have stipulated to a protective order

        attached hereto as Exhibit 1, and request that it be entered before additional documents are

        exchanged.

                                                 STIPULATION

                 7.    Plaintiff, ULXP, and UnitedLex will be bound by the protective order that has

        been negotiated between the parties and attached as Exhibit 1. Without further order of this

        Bankruptcy Court, the protective order attached as Exhibit 1 will be binding on the parties, for

        the duration stated therein.




                                                         2
4851-2427-9520
       Case 20-03142-KRH        Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45           Desc Main
                                         Document     Page 3 of 26



                      WAIVER OF MEMORANDUM OF POINTS AND AUTHORITIES

                 8.    The Trustee respectfully requests that this Court waive any requirement that this

        Stipulation be accompanied by a written memorandum of points and authorities as described in

        Local Bankruptcy Rules 7026-1(D) and 9013-1(G).


                 IT IS SO ORDERED



        Date: May 21 2021                                  /s/ Kevin R Huennekens
              Richmond, Virginia                           Honorable Kevin R. Huennekens
                                                           United States Bankruptcy Judge
                                                            Entered On Docket: May 25 2021




                                                       3
4851-2427-9520
       Case 20-03142-KRH        Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45   Desc Main
                                         Document     Page 4 of 26



        We ask for this:


        /s/ Brittany J. Nelson
        Erika L. Morabito (VSB No. 44369)
        Brittany J. Nelson (VSB No. 81734)
        FOLEY & LARDNER LLP
        3000 K Street, NW, Suite 600
        Washington, DC 20007-5109
        (202) 672-5300 (telephone)
        (202) 672-5399 (facsimile)
        emorabito@foley.com
        bnelson@foley.com

        Special Counsel to Lynn L. Tavenner, Esq.,
        Chapter 7 Trustee



        /s/ Thomas J. McKee, Jr.
        Thomas J. McKee, Jr. (VSB No. 68427)
        GREENBERG TRAURIG, LLP
        1750 Tysons Boulevard, Suite 1000
        McLean, Virginia 22102
        Telephone: (703) 749-1300
        Facsimile: (703) 749-1301
        mckeet@gtlaw.com
        milmoeg@gtlaw.com
        bargerd@gtlaw.com

        and

        J. Gregory Milmoe (admitted pro hac vice)
        Greenberg Traurig, LLP
        One International Place, Suite 2000
        Boston, MA 02110
        Telephone: (617) 310-6064
        Email: milmoeg@gtlaw.com


        Counsel to Defendants




                                                     4
4851-2427-9520
       Case 20-03142-KRH      Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45      Desc Main
                                       Document     Page 5 of 26



                              CERTIFICATION OF ENDORSEMENT,
                           UNDER LOCAL BANKRUPTCY RULE 9022-1(C)


               Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing
        proposed order has been endorsed by or served upon all necessary parties.

                                                             /s/ Brittany J. Nelson
                                                             Brittany J. Nelson




                                                   5
4851-2427-9520
Case 20-03142-KRH    Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45   Desc Main
                              Document     Page 6 of 26




                                     EXHIBIT 1

                      Stipulated Protective Order Regarding the
                    Disclosure and Use of Confidential Information




4851-2427-9520
Case 20-03142-KRH           Doc 47     Filed 05/25/21 Entered 05/25/21 09:51:45        Desc Main
                                      Document     Page 7 of 26



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


In re:
                                                   Chapter 7
LECLAIRRYAN PLLC,
                                                   Case No. 19-34574-KRH
             Debtor.
______________________________________

Lynn L. Tavenner, as Chapter 7 Trustee,

                  Plaintiff,

vs.                                                Adv. Proc. No. 20-03142-KRH

ULX Partners, LLC and UnitedLex
Corporation,

                  Defendants.


                STIPULATED PROTECTIVE ORDER REGARDING THE
              DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION

         Comes now Plaintiff Lynn L. Tavenner, as Chapter 7 Trustee, (the “Plaintiff”) and

Defendants ULX Partners, LLC and UnitedLex Corporation (collectively, the “Defendants”),

pursuant to Rules 5.2(e) and 26(c) of the Federal Rules of Civil Procedure, by and through

counsel and, agree and stipulate to this Protective Order concerning the disclosure and use of the

below-defined confidential information that the parties reasonably expect will be produced

during the course of discovery in this action.




Brittany J. Nelson (VSB No. 81734)
FOLEY & LARDNER LLP
3000 K Street, NW, Suite 600
Washington, DC 20007-5109
(202) 672-5300 (telephone)
bnelson@foley.com

Counsel to Lynn L. Tavenner, Esq.,
Chapter 7 Trustee of Estate of LeClairRyan PLLC
Case 20-03142-KRH        Doc 47     Filed 05/25/21 Entered 05/25/21 09:51:45            Desc Main
                                   Document     Page 8 of 26



       1.      This Protective Order covers information produced in discovery in this action,

whether in the parties’ or a nonparty’s possession, custody or control, that contains or comprises

the following: (a) the parties’ trade secrets or other sensitive non-public proprietary information;

(b) any nonparty business entity’s trade secrets or other sensitive non-public proprietary

information; (c) any personal information, the disclosure of which could violate individual

privacy rights; (d) confidential contracts or contract terms, financial information, commercial

information, or competitively sensitive information; (e) confidential and privileged client

information, files, and other records; and/or (f) any nonparty information the secrecy of which a

party has a duty to protect. The parties shall work cooperatively together in good faith to agree

upon and implement additional reasonable and appropriate limitations and protections

concerning the use and disclosure of any particularly sensitive materials designated as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

(“Confidential” and “Highly Confidential – Attorneys’ Eyes Only” material are referred to

collectively as “Protected Material” in this Protective Order, as such need arises).

       2.      Even after termination of this litigation, the confidentiality obligations imposed

by this Protective Order shall remain in effect until a person designating any document, thing, or

information (collectively “material”) as Protected Material agrees otherwise in writing or a court

order otherwise directs. This Court shall retain jurisdiction over the parties and such persons for

enforcement of its provisions.

       3.      Each person designating material as Protected Material must take care to limit any

designations under this Protective Order to specific material that qualifies under the appropriate

standards, and certifies that the information constitutes or contains a trade secret or other

confidential research, development, proprietary, commercial, financial, or personal information




                                                 8
Case 20-03142-KRH         Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45             Desc Main
                                   Document     Page 9 of 26



not generally known to members of the public or could, if disclosed, result in competitive harm

to such person.

       4.      In producing any material in this action that the producing party or nonparty in

good faith believes comprises or contains information described in Paragraph 1 above, such

producing party or nonparty may designate such material, in whole or in part, as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under

this Protective Order.        The marking shall state “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” along with a designation (e.g., bates

number prefix of the identity of the designating party or nonparty). To assist with the processing

of any produced materials marked “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY,” the producing party shall make such production separate from those documents not

marked with such designation.

       5.      The designation described in Paragraph 4 above shall be made, where practical,

by marking each page of a document, each separate part or component of a thing, or each

separate item of other information in a conspicuous manner with the appropriate designation.

The designation must be placed or affixed in a manner that will not interfere with the legibility of

the document and prior to, or at, the time the documents are produced, disclosed, or made

available. If not practical to so mark the material itself, a container for, or a tag attached to, or

designation in the title of, the material shall be so marked.

       6.      In lieu of marking the original of any material prior to inspection, the designating

party or nonparty may orally designate such material as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” thereby making it, and the information it

contains, temporarily subject to this Protective Order. However, each subsequently produced




                                                  9
Case 20-03142-KRH           Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45            Desc Main
                                     Document     Page 10 of 26



copy of any such material must be marked “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

– ATTORNEYS’ EYES ONLY” as required by this Protective Order at the time it is so

produced in order to make the original and copies of the material subject to this Protective Order.

         7.       If during the course of a deposition taken in this action any questions are to be

asked or any answers are to be given regarding Protected Material, only persons designated in

Paragraph 11 below (and the deponent’s counsel in the case of a separately represented nonparty)

shall be allowed to be present during such portion of the deposition. This Paragraph shall not be

deemed to authorize disclosure of any Protected Material to any person to whom disclosure is

prohibited under this Protective Order.

         8.       During any deposition in this action, either party may designate the deposition, or

specified portions thereof, as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” and request the reporter to insert a statement regarding the

confidentiality of the information into the deposition transcript. Portions of a deposition

designated as such shall be marked by page and line by the Court Reporter. Alternatively, either

party may designate the deposition, or portions thereof, as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” by so informing the other party in writing

within fifteen (15) business days after receipt of the deposition transcript. During those fifteen

(15) business days, (i) the transcript and testimony shall not be disclosed to any person other than

those described in Paragraph 11 below and the deponent (and the deponent’s counsel in the case

of a separately represented nonparty) and (ii) no person who attended the deposition shall

disclose the transcript or testimony to any person other than those described in Paragraph 11

below.        Upon being informed that some or all of a deposition has been designated as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” each




                                                  10
Case 20-03142-KRH         Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45            Desc Main
                                   Document     Page 11 of 26



party shall cause each copy of the transcript in his/its possession, custody, or control to be so

marked (to the extent not already so marked by the reporter).

       9.      Any and all material designated as Protected Material under this Protective Order

shall not be used by any recipient for any purpose other than in connection with this action or

disclosed by any recipient to any person other than those entitled to have access to such material

pursuant to Paragraph 11 below, unless and until the restrictions herein are removed by an order

of the Court or by written stipulation of the parties.

       10.     Nothing in this Protective Order shall be construed to prevent either party from

opposing the designation of material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.” To oppose the designation of material as “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” a party may serve a written

objection, including a statement of the grounds for the objection, on the designating party at

anytime. The designating party shall have ten (10) business days following the receipt of the

objection to withdraw his/its “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” designation. If the designating party does not withdraw the

designation within ten (10) business days after receipt of the objection, or if the parties have

made a good-faith effort to resolve the dispute prior to expiration of the ten (10) business days,

the objecting party may move the Court for an order removing the “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” designation. The burden of

persuasion in any such challenge proceeding shall be on the party designating the material as

Protected Material. Until the Court rules on the challenge, all parties shall continue to afford the

material in question the level of protection to which it is entitled as designated.

       11.     Access to material




                                                  11
Case 20-03142-KRH         Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45               Desc Main
                                   Document     Page 12 of 26



               (1)     designated as “CONFIDENTIAL” under this Protective Order, and to any

portion of any transcript, brief, affidavit, letter, memorandum or other paper that contains,

reveals or refers to material so designated, shall be limited to:

                       (a)     Plaintiff and Defendants and related insurers, if any;

                       (b)     Individuals or consultants engaged or employed by the Chapter 7

Trustee;

                       (c)     (i) Former employees, members, officers, or directors of

LeClairRyan PLLC, ULX Partners, LLC, or UnitedLex Corporation, or (ii) current or former

employees, members, officers, or directors of CVC Capital Partners, as well as counsel for any

of the foregoing in subsections (i) and (ii), but only insofar as they are identified as an originator,

signatory, author, addressee, or recipient or otherwise a person with knowledge relating to the

subject matter of the “CONFIDENTIAL” material about which they are to be questioned. All of

the foregoing must execute the Declaration referenced below in Section 11(1)(g) prior to the

receipt of Protected Material, and such Declaration shall be retained by the party disclosing

Protective Material until the conclusion of this action.

                       (d)     Counsel for the Parties, including all of such counsel’s respective

partners, counsel, and associates related to this matter. To the extent any such counsel is not of

record in this matter, such counsel shall execute the Declaration referenced below in Section

11(1)(g) and such Declaration shall be retained by the party disclosing Protective Material until

the conclusion of this action. For the sake of clarity, (a) both Foley & Lardner LLP and

Tavenner & Beran are counsel of record for Plaintiff, and (b) Greenberg Traurig, LLP is counsel

of record for Defendants.




                                                  12
Case 20-03142-KRH            Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45            Desc Main
                                      Document     Page 13 of 26



                       (e)      The clerical employees of all counsel (including, but not limited to,

secretaries, paralegals, and clerks) actually assisting counsel in connection with this action;

provided, however, that such employees’ access is only to the extent necessary to perform their

duties;

                       (f)      In addition to UnitedLex, independent copy and litigation support

services solely for purposes of making copies, preparing exhibits, or otherwise assisting in the

preparation of discovery or trial materials for use in the action, including outside vendors hired to

process electronically stored documents;

                       (g)      Nonparty experts, investigators, or consultants, including their

secretarial and clerical personnel, retained to assist counsel in this action. Such nonparty experts,

investigators, or consultants must, prior to receiving Protected Material, execute the Declaration.

Such Declaration shall be retained by the party disclosing Protective Material until the

conclusion of this action;

                       (h)      Court reporters involved in transcribing depositions or other

proceedings in this action, and videographers involved in recording depositions, provided that

they agree to be subject to the terms of this Protective Order and provided that they are supplied

“CONFIDENTIAL” material only to the extent necessary to perform their duties;

                       (i)      The Court and Court personnel involved with this action;

                       (j)      Witnesses who are deposed in this action or who are called as

witnesses at any hearing in this action, but only (1) in preparation for the deposition or hearing,

(2) during the deposition or hearing, or (3) in connection with the witness’s review of the

deposition transcript, and only under the following circumstances:

                                (i)      any witness may be shown material in which the witness is
                                         identified as an originator, signatory, author, addressee, or



                                                   13
Case 20-03142-KRH        Doc 47       Filed 05/25/21 Entered 05/25/21 09:51:45         Desc Main
                                     Document     Page 14 of 26



                                        recipient of the original or a copy, and may be questioned
                                        concerning the material; provided, however, this provision
                                        does not limit the parties’ use of Confidential materials
                                        during deposition questioning of any person identified in
                                        Paragraph 11(b);

                              (ii)      any witness selected by a designating party to provide
                                        testimony pursuant to Rule 30(b)(6) may be shown that
                                        party's “CONFIDENTIAL” material, and may be
                                        questioned concerning the material; and

                              (iii)     Each     recipient    of     material     designated    as
                                        “CONFIDENTIAL” shall maintain such material in a
                                        secure, safe manner and exercise reasonable care and
                                        precautions with respect to the storage, custody, use, and
                                        dissemination of such material.

                      (k)     Other persons, only by written consent of the designating party or

upon order of the Court and on such conditions as may be agreed or ordered.

               (2)    designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

ONLY” under this Protective Order, and to any portion of any transcript, brief, affidavit, letter,

memorandum, or other paper that contains, reveals, or refers to material so designated, shall be

limited to:

                      (a) Counsel for Plaintiff and Defendants;

                      (b) Counsel for persons identified in Paragraph 11(1)(c) above, each of
                          whom shall execute the Declaration, and such Declaration shall be
                          retained by the party disclosing Protective Material until the
                          conclusion of this action;

                      (c) The clerical employees of counsel (including but not limited to
                          secretaries, paralegals, and clerks) actually assisting such counsel in
                          connection with this action; provided, however, that such employees’
                          access is only to the extent necessary to perform their duties;

                      (d) Independent copy and litigation support services solely for purposes of
                          making copies, preparing exhibits, or otherwise assisting in the
                          preparation of discovery or trial materials for use in the action;

                      (e) Nonparty experts, investigators, or consultants, including their
                          secretarial and clerical personnel, retained to assist counsel in this



                                                 14
Case 20-03142-KRH        Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45             Desc Main
                                  Document     Page 15 of 26



                          action. Such nonparty experts, investigators, or consultants must, prior
                          to receiving Protected Material, execute the Declaration. Such
                          Declaration shall be retained by the party disclosing Protective
                          Material until the conclusion of this action.

                      (f) Court reporters involved in transcribing depositions or other
                          proceedings in this action, and videographers involved in recording
                          depositions, provided that they agree to be subject to the terms of this
                          Protective Order and provided that they are supplied
                          CONFIDENTIAL material only to the extent necessary to perform
                          their duties;

                      (g) The Court and Court personnel involved with this action;

                      (h) Witnesses who are deposed in this action or who are called as
                          witnesses at any hearing in this action, but only (1) in preparation for
                          the deposition or hearing, (2) during the deposition or hearing, or (3) in
                          connection with the witness’s review of the deposition transcript, and
                          only under the following circumstances:

                          (i)    any witness may be shown material in which the witness is
                                 identified as an originator, signatory, author, addressee, or
                                 recipient of the original or a copy, and may be questioned
                                 concerning the material; for clarification;

                          (ii)   any witness selected by a designating party to provide testimony
                                 pursuant to Rule 30(b)(6) may be shown that party's “Highly
                                 Confidential – Attorneys’ Eyes Only” material, and may be
                                 questioned concerning the material; and

                          (iii) Each recipient of material designated as “Highly Confidential –
                                Attorneys’ Eyes Only” shall maintain such material in a secure,
                                safe manner and exercise reasonable care and precautions with
                                respect to the storage, custody, use and dissemination of such
                                material; and

                      (i) Other persons, only by written consent of the designating party or
                          upon order of the Court and on such conditions as may be agreed or
                          ordered.

       12.     Except upon consent of the designating party or upon order of the Court, any and

all material designated as Protected Material that is produced, served or otherwise made

available by the designating party to the other party during the course of this action, together

with all reproductions, copies, abstracts, indices or summaries of such material, shall be used and



                                                15
Case 20-03142-KRH         Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45                Desc Main
                                   Document     Page 16 of 26



disclosed, in accordance with this Protective Order, only for preparation and presentation of this

action, including use as evidence and/or in connection with deposition testimony and trial

testimony, and for no other purpose whatsoever.

        13.     No provision in this Protective Order is intended to provide for the prospective

filing of material under seal with the Court, except as may be provided in any ruling or order

entered by this Court. Any party intending to file material under seal with the Court must

comply with Court orders, rulings, procedures and/or requirements of the Local Rules, as

applicable.

        14.     The party that files with this Court any material under seal shall retrieve such

material from the Court within 60 days after the expiration of the time to file a notice of appeal

(if no appeal is filed), the filing of the mandate or final order from the Court of Appeals (if an

appeal was filed and the case is not reopened as a result of the terms of the mandate or order), or

the dismissal as to all parties and claims. If the filing party fails to remove the material within

that period, this Court shall, and its option, either return the material to the filing party or destroy

the material.

        15.     Production of any material without a designation of confidentiality will not be

deemed to waive a later claim as to its proper designation and will not prevent the designating

party from subsequently designating that material as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Once re-designated, the material shall

thereafter be treated as if it had originally been designated as Protected Material, and the

receiving party, on notification of the re-designation, must make a reasonable effort to assure that

the document is treated in accordance with the provisions of this Protective Order. Any such re-

designation shall have only a prospective effect on the parties’ treatment and handling of the




                                                  16
Case 20-03142-KRH         Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45             Desc Main
                                   Document     Page 17 of 26



material, and shall not serve as a basis to in any way prejudice or penalize the receiving party’s

prior treatment or handling of the material. If the receiving party objects to the re-designation, it

shall provide the re-designating party written notice of and basis for its objection; if the parties

are unable to resolve the matter, the receiving party may file a motion with the Court seeking an

order not to redesignate the subject material. The re-designation shall remain in effect, and be

complied with by the parties, until the Court issues its order.

       16.     If material designated as Protected Material is disclosed to any person other than

in the manner authorized by this Protective Order, the party responsible for the disclosure must

immediately bring all pertinent facts relating to such disclosure to the attention of the designating

party, and without prejudice to the rights and remedies of the designating party, make every

effort to retrieve the improperly disclosed material and to prevent further unauthorized disclosure

on his/its own part or on the part of the recipient of such material.

       17.     If a receiving party is served with a subpoena or an order issued in other litigation

that would compel disclosure of any material or document designated in this action as Protected

Material , the receiving party must notify the producing party, in writing, immediately and in no

event more than three (3) business days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

       18.     The receiving party also must immediately inform in writing the party who caused

the subpoena or order to issue in the other litigation that some or all of the material covered by

the subpoena or order is the subject of this Protective Order. In addition, the receiving party

must deliver a copy of this Protective Order promptly to the party in the other action that caused

the subpoena to issue.




                                                  17
Case 20-03142-KRH        Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45              Desc Main
                                  Document     Page 18 of 26



         19.   The purpose of imposing these duties is to alert the interested persons to the

existence of this Protective Order and to afford the designating party in this case an opportunity

to try to protect its Confidential Information in the court from which the subpoena or order

issued. The producing party shall bear the burden and the expense of seeking protection in that

court of its Confidential Information, and nothing in these provisions should be construed as

authorizing or encouraging a receiving party in this action to disobey a lawful directive from

another court. The obligations set forth in this Paragraph remain in effect while the receiving

party has in its possession, custody, or control Confidential Information produced by another

party.

         20.   Nothing in this Protective Order shall be construed as requiring disclosure of

material not otherwise discoverable, such as privileged materials, materials subject to protection

under the work product doctrine, or materials that are otherwise beyond the scope of permissible

discovery.

         21.   Nothing in this Protective Order shall be construed to prevent a party or nonparty

from seeking such further protections regarding confidentiality as may be appropriate.

         22.   Nothing in this Protective Order shall be construed as a waiver by a party of any

objections that might be raised as to the admissibility at trial of any evidentiary materials. The

designation or non-designation of any material under this Protective Order shall not be

admissible as evidence in this action for any purpose; nor shall it have any effect on the

admissibility or inadmissibility of any material as evidence in this action. A party that intends to

present or that anticipates that another party may present Confidential Information at trial shall

bring that issue to the Court’s and parties’ attention by motion or in a pretrial memorandum




                                                18
Case 20-03142-KRH         Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45              Desc Main
                                   Document     Page 19 of 26



without disclosing the Confidential Information. The Court may thereafter enter such orders as

are necessary to govern the use of such documents or information at trial.

       23.     Within sixty (60) days after final termination of this action, all material

designated as Protected Material that has been produced, served or otherwise made available by

the designating party during the course of this action, together with all reproductions, copies,

abstracts, indices or summaries thereof, shall be destroyed or delivered to counsel for the

designating party, at the receiving party's election, except that counsel of record for each party

may retain a complete set of his/its case files for this action, including all pleadings, depositions,

discovery responses, and correspondence designated as Protected Material or incorporating

material designated as Protected Material.

         24.   If material that is subject to a claim of attorney-client privilege, work product or

 other immunity is inadvertently or mistakenly disclosed, such disclosure shall in no way

 prejudice or otherwise constitute a waiver of, or estoppel as to, any claim of privilege or

 immunity for such information. If a party has inadvertently or mistakenly disclosed information

 subject to a claim of immunity or privilege, upon written request made by the disclosing party

 within twenty-one (21) days of discovery of such inadvertent or mistaken disclosure, the

 information for which a claim of inadvertent disclosure is made, including all copies, shall be

 returned within five (5) business days of such request. All copies (electronic and paper) of

 inadvertently or mistakenly disclosed documents shall be destroyed, and any document or

 material information reflecting the contents of the inadvertently disclosed information shall be

 expunged. Moreover, if counsel for a non-producing party receives material in a production

 that in their own independent personal discretion appears likely to be subject to a claim of

 privilege from a producing party, counsel for the non-producing party will segregate such



                                                 19
Case 20-03142-KRH         Doc 47       Filed 05/25/21 Entered 05/25/21 09:51:45        Desc Main
                                      Document     Page 20 of 26



 material and in due course notify counsel for the producing party of the material likely to be

 privileged so that the producing party may request its return consistent with the terms of this

 paragraph.

         25.   This Protective Order shall be subject to modification by the Court on its own

initiative or on motion of a party.

         26.   Any party found by the Court not to be acting in good faith with respect to the

designations of materials discussed herein shall be subject to any and all appropriate relief from

the Court, provided however, that no party shall move for such relief without having first

provided the party alleged to have violated this Protective Order with a reasonable opportunity to

cure any purported violation.

         27.   This Protective Order is entered based on the representations and agreements of

the parties and for the purpose of facilitating discovery. Nothing herein shall be construed or

presented as a judicial determination that any document or material designated as Confidential

Information by counsel or the parties is entitled to protection under the Federal Rules of

Bankruptcy Procedure, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the

Local Rules of the United States Bankruptcy Court for the Eastern District of Virginia, or

otherwise until such time as the Court may rule on a specific document or issue.

         28.   This Protective Order shall take effect when entered and shall be binding upon all

counsel and their law firms, the parties, and persons made subject to this Protective Order by its

terms.

         29.   This Protective Order shall remain in effect after the final termination of this

action, unless otherwise ordered by the Court.




                                                 20
Case 20-03142-KRH       Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45        Desc Main
                                 Document     Page 21 of 26




IT IS SO ORDERED


 Date:
         Richmond, Virginia                      Honorable Kevin R. Huennekens
                                                 United States Bankruptcy Judge




                                            21
Case 20-03142-KRH       Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45   Desc Main
                                 Document     Page 22 of 26




We ask for this:


/s/ Brittany J. Nelson
Erika L. Morabito (VSB No. 44369)
Brittany J. Nelson (VSB No. 81734)
FOLEY & LARDNER LLP
3000 K Street, NW, Suite 600
Washington, DC 20007-5109
(202) 672-5300 (telephone)
(202) 672-5399 (facsimile)
emorabito@foley.com
bnelson@foley.com

Special Counsel to Lynn L. Tavenner, Esq.,
Chapter 7 Trustee



/s/ Thomas J. McKee, Jr.
Thomas J. McKee, Jr. (VSB No. 68427)
GREENBERG TRAURIG, LLP
1750 Tysons Boulevard, Suite 1000
McLean, Virginia 22102
Telephone: (703) 749-1300
Facsimile: (703) 749-1301
mckeet@gtlaw.com
milmoeg@gtlaw.com
bargerd@gtlaw.com


and

J. Gregory Milmoe (admitted pro hac vice)
Greenberg Traurig, LLP
One International Place, Suite 2000
Boston, MA 02110
Telephone: (617) 310-6064
Email: milmoeg@gtlaw.com

Counsel to Defendants




                                             22
Case 20-03142-KRH     Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45      Desc Main
                               Document     Page 23 of 26



                      CERTIFICATION OF ENDORSEMENT,
                   UNDER LOCAL BANKRUPTCY RULE 9022-1(C)


       Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing
proposed order has been endorsed by or served upon all necessary parties.

                                                     /s/ Brittany J. Nelson
                                                     Brittany J. Nelson
Case 20-03142-KRH   Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45   Desc Main
                             Document     Page 24 of 26



                                    EXHIBIT A

                                    Declaration
Case 20-03142-KRH               Doc 47     Filed 05/25/21 Entered 05/25/21 09:51:45                         Desc Main
                                          Document     Page 25 of 26



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


In re:
                                                              Chapter 7
LECLAIRRYAN PLLC,
                                                              Case No. 19-34574 (KRH)
             Debtor.
______________________________________

Lynn L. Tavenner, as Chapter 7 Trustee,

                      Plaintiff,

vs.                                                           Adv. Proc. No. 20-03142-KRH

ULX Partners, LLC and UnitedLex
Corporation,

                      Defendants.


                    DECLARATION OF: __________________________________

           I, ___________________________, declare and state under penalty of perjury that:

       1. My address is:_______________________________________________________;

       2. My present employer is ___________________________________ and the address of

           my present employer is: __________________________________________________.

       3. My present occupation or job description is: __________________________________.

       4. I have received a copy of the Stipulated Protective Order Regarding the Disclosure and

           Use of Confidential Information (the “Protective Order”) in this action, which Order

           was entered on: _________.1

       5. I have read and understood all of the provisions of the Protective Order.

       6. I will comply with all of the provisions of the Protective Order.
1
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Protective Order.

ACTIVE 54901251v3
Case 20-03142-KRH        Doc 47    Filed 05/25/21 Entered 05/25/21 09:51:45             Desc Main
                                  Document     Page 26 of 26



   7. I will hold in confidence, will not disclose to anyone not qualified under the Protective

       Order, and will use only for purposes of this action or any related action, any Protected

       Material that is supplied to me.

   8. I will return each document and each other tangible thing that discloses or reveals any

       Protected Material to the attorney who provided such document or other tangible thing to

       me. Moreover, I will deliver any copies, abstracts, summaries, notes, or other records

       regarding the contents of any Protected Materials to the attorney who provided such

       Protected Material to me. Alternatively, with the consent of the attorney who provided

       such Protected Material to me, I will confirm that I have destroyed all such Protected

       Material.

   9. I hereby submit to the jurisdiction of the United States Bankruptcy Court for the Eastern

       District of Virginia for the purpose of enforcement of the Protective Order.

       I declare, pursuant to 26 U.S.C. § 1746, under penalty of perjury, that the foregoing is

true and correct to the best of my knowledge, information and belief.

Dated: _________________


                                                     _________________________________
                                                     Name:




                                                3
